Title: To James Madison from William Cocke, 28 November 1811
From: Cocke, William
To: Madison, James


Sir,
Knoxville 28th November 1811
I have taken the liberty to request Doctor Mitchel to introduce Colo Joseph Bernardo to you who Call’d on us on his way from South America the Attact [sic] of the Prophet on Governor Harrison on the night of the 7th instant leaves us no hopes that you will Any longer have it in Your power to preserve peace for the Union and I hope Tennessee will prove her Self a worthy Sister I have no doubt but that you will be a little Suppriseed to hear that the house of representatives in this State have impeached me as the Judge of the first district it Can be no Very pleasant thing for any man of my years to be in Contention but as it must So happen I Rejoice that it is known to my fellow Citizens that the Charges has not proceeded from any fault or error of Judgement in me but from the malice due from a Tipton Tory and Federal party united, the real Causes are well known to Orriginate from two Charges I gave the Grand Jury in Green County whare choice Spirits of the above discription are known to reside and from the Still more offensave tost that I gave at this place on the fourth of July I am Smileing at misfortune I have Stooped to Conquer Success is enevitable pure Gold is only made the brighter by beieng taken through the Crussable my Accusors begin to be Arraigned by the people it is thought that they will endeavour to free them Selves from exposure as much as possable by entering a nole proseque and thereby prevent investigation [(]as they find I have Courage to do my duty) if we Should be forseed into a war with any of the Belgerants you know how to Appreciate as well as to Cultivate a good understanding with Our neighbours, I beg you to take this letter as it is ment and altho it may be a departure from the General rule prescribed by the Goverment let it have the Credit due to private as well as publick esteem & please present my best Compliments to Mrs Maddison Yours Sincearly
Wm Cocke
